Citation Nr: 1637294	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  08-34 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable disability rating for residuals of a left zygomatic arch fracture.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984, and from December 1990 to May 1991.  He also subsequently served in the Army National Guard.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied service connection for hypertension and continued a noncompensable disability rating for "residuals, fracture, zygomatic arch, nondisplaced."

In February 2014, the Board remanded the case for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's remand instructions by obtaining additional VA treatment records, providing a VA examination in February 2016 for the Veteran's zygomatic arch residuals, providing a VA examination in January 2016 for his hypertension, and readjudicating the claims in a March 2016 Supplemental Statement of the Case.

The Veteran testified before the undersigned Veterans Law Judge at an August 2013 videoconference hearing, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran has essential hypertension, which did not become manifest to a compensable degree within one year of separation and was not incurred in or caused by active duty service.

2.  The Veteran's residuals of a fractured left zygomatic arch include swelling, subjective complaints of pain, and difficulty chewing and talking.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) (2015).

2.  The criteria for a compensable disability rating for residuals of a left zygomatic arch fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20, 4.31, 4.71a, Diagnostic Code 5299-5296 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Regarding the claim for hypertension, VA's duty to notify was satisfied by a letter on August 17, 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the left zygomatic arch claim, in a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the information regarding the claim for increase that is required by Vazquez was provided in a June 2008 letter.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records have been obtained.

Also, the Veteran was provided VA examinations for his hypertension in January 2016, and for his service-connected fracture of the left zygomatic arch in September 2007 with a November 2007 addendum, August 2009, May 2012, and February 2016.  These examinations and their associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 2 Vet. App. 303 (2007).

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the August 2013 Board hearing, the Veterans Law Judge fully explained the issues on appeal, and asked questions focused on the nature and etiology, as well as the severity, of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

As hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  However, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, are inapplicable to periods of ACDUTRA and INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he passed out during in-service training for Desert Storm, was hospitalized for high blood pressure, and has been on blood pressure pills ever since then.  See VBMS, 6/4/09 Hearing Testimony.  See also Virtual VA, 12/21/13 Hearing Transcript.

Service treatment records reveal no notation of hypertension in service.  See VBMS, 4/23/93 STR, p. 2; 4/23/93 STR (12/8/80 BP), p. 9; 10/14/15 STR (55 pages), p. 31, 38, 41.  In fact, the Veteran denied blood pressure issues at his enlistment examination in June 1980 (blood pressure reading of 110/60) and on Dental Patient Medical History forms in February 1982, April 1983, and December 1983.  See VBMS, 10/14/15 STR, p. 13, 16; 10/14/15 STR - Dental, p. 4-6.

The first indication of high blood pressure was in August 1988, at which time the Veteran was in the National Guard and was unloading a truck when he suddenly experienced severe pain in his left arm.  He was diagnosed with high blood pressure and costochondritis.  The examiner noted that the injury was incurred in the line of duty and may result in temporary disability.  See VBMS, 4/23/93 STR (8/4/88 HBP), p. 7.

VA treatment records reflect treatment for hypertension, the use of Lisinopril for heart or blood pressure, and a diagnosis of hypertension in May 2008.

A May 2010 VA examination report for the Veteran's pension claim noted a diagnosis of essential hypertension since the late 1980s while the Veteran was in the National Guard.

A July 2010 VA treatment record noted hypertension controlled by Lisinopril.  See VBMS, 9/13/10 VA Treatment Records, p. 61. 

A January 2016 VA examination report indicated review of the Veteran's medical records, recounted his history, and recited his complaints.  It reflected a diagnosis of hypertension, apparently since 2003.  The VA examiner noted that the Veteran's service treatment records were negative for a history of hypertension or for treatment of elevated blood pressure.  He stated that, although there were isolated elevated blood pressures associated with acute injury during service, subsequent notes revealed normotensive pressures.  As such, the VA examiner opined that the Veteran had benign, essential hypertension that was not incurred in active duty service, and was not due to, the result of, nor permanently aggravated by military duty, deployment exposure, or other service-connected disabilities, alone or in the aggregate.  He explained that the Veteran appeared to have been diagnosed with and treated for diabetes mellitus, type II in 1999, but not treated with antihypertensive medication until 2003.  He noted that it was unclear whether it was prescribed for hypertension or for renoprotection given his established diabetes mellitus.  The VA examiner further explained that the Veteran's hypertension was not incurred in service as the sporadic elevated blood pressures documented in his service treatment records were measured at times of distress, when an elevated blood pressure is an appropriate physiologic response, and that his subsequent blood pressure readings were in the normotensive range.

The Veteran submitted a lay statement by W.J. that the Veteran had an onset of hypertension while in service and that he was currently on two to three blood pressure medications.  See VBMS, 9/6/07 Buddy Statement (W.J.).

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's service connection claim for hypertension must be denied.

As an initial matter, the Board finds that the Veteran meets the first element of service connection as he has a current disability.  See 38 C.F.R. § 3.303(a).  Hypertension is considered manifest to a compensable degree when diastolic pressure is predominantly 100 or more, systolic pressure of 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  See also the discussion of this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, the Veteran has hypertension which meets the definition under VA law.  More specifically, he has been diagnosed with essential hypertension.  See VBMS, 8/26/15 CAPRI, active problem list; 2/13/08 VA Examination.  Essential hypertension is defined as hypertension occurring without discoverable organic cause.  See Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).

However, there is no evidence of an in-service incurrence of chronic hypertension.  The January 2016 VA examiner noted elevated blood pressure readings during service, but explained that they were isolated events associated with times of distress.  Additionally, an August 1988 treatment record when the Veteran was in the National Guard reflects a diagnosis of high blood pressure.  Even though this occurred in the "line of duty," this reading was taken at the time of a left arm injury, and, as the VA examiner explained, an elevated blood pressure reading is an appropriate physiologic response at such times of distress.  Moreover, the Board notes the Veteran's contentions that he has been on blood pressure medications since service.  However, the evidence of record reflects the use of antihypertensive drugs since December 2003, although it is unclear whether it was for the treatment of the Veteran's hypertension or for his diabetes mellitus.

The Board also acknowledges W.J.'s lay statements regarding onset of the Veteran's hypertension during service.  However, W.J. does not indicate that he has medical expertise to make any such medical finding.  As such, he is not competent to opine or determine the onset of the Veteran's hypertension.  Furthermore, the statement is vague; it does specify any particular incident of treatment or examination in service that is the basis for the assertion made.  The information appears to be provided based solely on the Veteran's self-report.  To the extent W.J.'s statement reflects knowledge of the incident recounted in the August 1988 National Guard medical record relating to high blood pressure, the competent and credible medical evidence discussed above takes that evidence into consideration.  Therefore, W.J.'s statement is not probative as to onset.

Furthermore, the Board finds that there is no nexus showing that the Veteran's hypertension was incurred in or caused by either term of active duty service.  Despite his contentions, as a lay person the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder and the use and purpose of treatment with medication, such as Lisinopril, which requires both knowledge of the causes of hypertension and the treatment of both diabetes mellitus and hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the circumstances of this case, the determination of the nature or etiology of his hypertension involves medically complex disease processes because of its multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran is not competent to opine as to any medical nexus between his current hypertension and his active duty service, or the effects and purpose of antihypertensive medication.  In fact, the January 2016 VA examiner specifically found that the Veteran's benign, essential hypertension was not incurred in or due to active duty service.  He explained the possible use of antihypertensive medication in the treatment of the Veteran's diabetes mellitus for renoprotective purposes and also explained the causes of the isolated elevated blood pressure readings during service.  Moreover, essential hypertension is, by definition, without a discoverable organic cause.  See Dorland's Illustrated Medical Dictionary at 896.  As such, there is no competent, probative, or persuasive evidence contradicting the VA examiner's opinion as to the nexus element.

Additionally, the evidence does not support a diagnosis of hypertension manifesting to a compensable degree within one year from separation from service.  The earliest indication of hypertension appears to be in 2003, 12 years after the Veteran's last period of active duty service.  As such, the chronic disease presumption does not apply.  Moreover, the Board reiterates that a chronic high blood pressure condition (i.e., hypertension) was not diagnosed or manifested in service, and not until many years thereafter, despite isolated elevated blood pressure readings during service and post-service.  As such, the Board finds that they are not sufficient to establish in-service hypertension based on chronicity of in-service or continuity of post-service symptomatology.

Therefore, the evidence weighs against a finding that the Veteran's hypertension is related to active duty service in any way.  Accordingly, service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

The Veteran's left jaw disability is rated analogously under Diagnostic Code 5296 for loss of part of the skull.  This provision grants a 10 percent disability rating where there is a loss of bone smaller than the size of a 25-cent piece, or 0.716 square (sq.) inches.  While this diagnostic code is not a perfect match for the Veteran's service-connected disability, there are no rating criteria or Diagnostic Codes which specifically address injuries to the zygomatic arch or cheek bone.  The Diagnostic Codes relating to loss of sense of smell and loss of sense of taste are not applicable here, and arthritis in the region of the fracture has not been demonstrated.

The Veteran contends that he has pain "up under [his] cheekbone, all up on [the] top part of [his] mouth, front part of [his] mouth, and like on the side of the face."  See 6/4/09 Hearing Testimony at 4.  He also reports swelling and difficulty chewing, which requires him to eat soft foods. See id. at 5-6.  As such, he alleges that a compensable disability rating is warranted.  See 12/21/13 Hearing Transcript at 3-4.

A September 2007 VA examination report recounted the Veteran's history and recited his complaints.  The Veteran reported severe recurring pain in the left maxillary zygomatic area, continued severe pain and numbness in the upper teeth of the lower jaw, and pain and headache caused by any type of pressure, such as chewing on the left side or external pressure.  Physical examination revealed slight fullness of the left maxillary zygomatic area compared to the right, and significant pain on direct and bimanual palpation in that area such that the examiner was unable to adequately palpate the underlying bony structures for abnormalities.  The VA examiner noted moderate limitation of mobility of the lower jaw and pain posteriorly on the interior aspect of the ramus on pressure.  He did not palpate any malunion of the mandible on direct bimanual palpation.  However, the examiner stated that review of the claims file was needed to further evaluate the disability.


After review of the Veteran's claims file, a November 2007 addendum was completed, which reflects that the examiner could not find anything in the medical records to substantiate fractures of the face, and found that the Veteran's reaction of exquisite pain was a marked hyper reaction to the examiner's palpation of the areas involved.

SSA records include VA treatment records from November 2007 to May 2008 that reflect complaints of jaw pain, facial swelling, and difficulty with eating and speech.  A May 2008 x-ray of the mandible demonstrated no abnormality.  See VBMS, 6/16/08 SSA Records, p. 33, 38-39, 87, 139.

VA treatment records from February 2009 to May 2009 reflect the appearance of asymmetrical movement of the jaw, and jaw pain and tenderness to the left side of the head.  See VBMS, 8/7/09 VA Treatment Records, p. 40; 11/18/09 VA Treatment Records, p. 55.

An August 2009 VA examination report regarding the nose, sinus, larynx, and pharynx reflects that the Veteran reported extensive swelling of the left zygomatic arch region for several days, tenderness in the area, and slight difficulties with jaw mobility.  He also complained of some recurring nasal congestion, which could not be directly related to his injury.  The VA examiner found no definitive signs of the in-service fracture at this time, except for mild discomfort over the area on deep palpation and mild limitation in mandibular mobility, both horizontally and vertically.

An August 2009 VA dental and oral examination report reflects a diagnosis of generalized periodontitis.  Upon examination, the VA examiner found missing teeth and bone loss at the maxillary anterior area due to periodontitis.  An x-ray also revealed severe bone loss at the anterior maxillary area.  The VA examiner stated that mobility and misalignment of the maxillary teeth was caused by bone loss due to periodontitis; he did not indicate any relationship to the Veteran's left zygomatic arch fracture.


A May 2012 VA dental examination report reflected a history of difficulty in chewing occasionally, swelling in the left maxillary and suborbital areas, and moderate daily pain in the maxillary left posterior area.  Upon examination, the VA examiner found loss of less than 25 percent of the maxilla bone that was not replaceable by prosthesis.  He then diagnosed the Veteran with generalized periodontitis and dental caries, and stated that the pain, swelling, and difficulty chewing was more likely than not caused by the periodontal condition of the Veteran's maxillary left molars and bicuspids.  He also did not indicate any relationship between the Veteran's dental diagnoses and his left zygomatic arch fracture.

A May 2012 VA examination report indicated review of the Veteran's claims file and medical records.  Although trauma to the left zygomatic bone was noted, the VA examiner found no fractures.  The Veteran reported pain on palpation of the zygomatic area, but the VA examiner found that the pain reported appeared to be exaggerated.  He diagnosed the Veteran with status post nondisplaced fracture of the left zygoma with no residual defects, deformities, sinusitis, soft tissue injuries, or any other pathology.

VA treatment records from June 2013 to July 2013 reflect complaints of left facial pain; locking jaw; painful chewing; and tenderness to palpation over the Veteran's left face, neck, temporomandibular joint (TMJ), jaw, and tongue.  He was diagnosed with atypical left facial pain with no definitive arthritic changes in the left TMJ.  See VBMS, 11/17/14 VA Treatment Records, p. 9, 11.  See also Virtual VA, 8/8/13 CAPRI, p. 36-37.

A February 2016 VA TMJ Conditions Disability Benefits Questionnaire indicated review of the Veteran's service treatment records and VA treatment records.  It indicates continued complaints of extraoral pain off and on in the left molar/zygomatic area.  The VA examiner found no issues related to the TMJ and stated that he had no way to objectively determine the severity of pain as the TMJs were not involved.


A lay statement from W.J. was provided, which noted that the Veteran appeared to sometimes be unable to eat, speak, or function because of his injuries.  See VBMS, 8/31/07 Buddy Statement (W.J.).

Based on a review of the evidence, the Veteran is not shown to have a compensable disability specifically related to the fracture of the left zygomatic arch.  As noted, Diagnostic Code 5296 requires a loss of a part of the skull.  The Veteran sustained a fracture to the zygomatic arch, one of the bones of the skull, but is not shown to have any bone loss as a result.  In fact, the August 2009 VA examiner found no definitive signs of the in-service fracture except mild discomfort and mild limitation in mandibular mobility, and the May 2012 VA examiner found no residual defects, deformities, sinusitis, soft tissue injuries, or any other pathology.  As such, entitlement to a compensable disability rating for the fracture itself is denied.  38 C.F.R. § 4.71a.

Furthermore, although the Veteran has a diagnosis of periodontitis, which the May 2012 VA dental examiner found to be more likely than not the cause of the Veteran's pain, swelling, and difficulty chewing, there is no indication that this diagnosis is related to his in-service fracture of the left zygomatic arch, nor does the Veteran contend such.

Therefore, the Board finds that the weight of the evidence is against the assignment of a compensable disability rating for the service-connected residuals of a fracture of the left zygomatic arch.  There is no basis for any further staged rating of the Veteran's disability pursuant to Hart, 21 Vet. App. at 509-10.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has considered whether an extraschedular evaluation is warranted for the issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate.





							[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a compensable disability rating for residuals of a left zygomatic arch fracture is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


